Citation Nr: 0625102	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-42 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's travel board hearing in February 2006, at 
the Portland, Oregon RO, the veteran testified that his 
hearing loss had worsened since he originally submitted his 
claim.  The veteran provided a report of his most recent 
audiogram, dated in December 2004, to support his claim that 
his hearing loss had worsened.  In that report, the 
audiologist did not include results from the Maryland CNC 
speech discrimination test.  An examination for hearing 
impairment for VA purposes must include the results of such a 
test.  38 C.F.R. § 4.85(a) (2006).  The audiogram was also 
uninterpreted.  The Board may not interpret graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  As the audiogram is inadequate for VA 
rating purposes, the Board must remand the case for a new VA 
examination.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an 
appropriate audiological examination to 
ascertain the severity of the bilateral 
hearing disorder.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Specifically, the examiner 
is requested to interpret all graphical 
data and include results of a Maryland CNC 
controlled speech discrimination test.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.
	
2.  Thereafter, the veteran's claim of 
entitlement to a compensable rating for 
service-connected bilateral hearing loss 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


